264 F.2d 246
FROST-ARNETT COMPANY, Appellant,v.TOBIN, Secretary of Labor, Appellee.
No. 13616.
United States Court of Appeals Sixth Circuit.
Feb. 23, 1959.

Tom P. Mitchell, Memphis, Tenn., O. B. Hofstetter, Jr., Nashville, Tenn., for appellant.
Stuart Rothman, Bessie Margolin, Beate Bloch and Sylvia S. Ellison, Washington, D.C., Jeter S. Ray, Regional Atty., and David V. Manker, U.S. Dept. of Labor, Nashville, Tenn., for appellee.
Before MARTIN, Chief Judge, and ALLEN and MILLER, Circuit Judges.
PER CURIAM.


1
This case has been heard and considered upon the oral arguments and printed briefs, with appendices, of the attorneys for the contending parties and upon the record in the case;


2
And it appearing that the findings of fact of the district court are supported by substantial evidence and are not clearly erroneous and that the conclusions of law of District Judge Boyd are correctly drawn;


3
The order of the district court is affirmed, wherein it is directed that, in order to purge itself of contempt, the respondent-appellant pay to the petitioner-appellee the sum of $20,309.14, being the amount equal to that for overtime compensation due the named employees of the respondent-appellant;


4
And the further order of the court is affirmed, wherein it is directed that the appellant pay to the appellee a compensatory fine of $2,141, to reimburse the petitioner-appellee in part for his reasonable costs and necessary expenses in the investigation of respondent-appellant's operations and in the prosecution of this civil contempt action.


5
The order of the district court is in all things affirmed.